Citation Nr: 0618410	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  97-13 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to service connection for a disability of 
each knee, including as the result of an undiagnosed illness.  

2.	Entitlement to service connection for a disability of 
each ankle, including as the result of an undiagnosed 
illness.  

3.	Entitlement to service connection for the residuals of a 
contusion of the left ribs.  

4.	Entitlement to service connection for a disability 
manifested by shortness of breath, including as the result of 
an undiagnosed illness.  

5.	Entitlement to service connection for headaches, 
including as the result of an undiagnosed illness.  

6.	Entitlement to service connection for a disability 
manifested by muscle spasm, including as the result of an 
undiagnosed illness.  

7.	Entitlement to service connection for a disability 
manifested by cold sweats and chills, including as the result 
of an undiagnosed illness.  

8.	Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

9.	Entitlement to service connection for a disability 
manifested by loss of upper body strength, including as the 
result of an undiagnosed illness.  

10.	Entitlement to service connection for a disability 
manifested by numbness of the upper and lower extremities, 
including as the result of an undiagnosed illness.  

11.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to May 
1991 and from May 1992 to August 1992.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in January 2001.  

Regarding the issues of service connection for disabilities 
manifested by memory loss and mood swings that were developed 
and certified for appellate consideration, the Board believes 
that these are part and parcel of the veteran's claim for 
service connection for PTSD.  As such they will be discussed 
in association with that disability.  

The issue of service connection for the residuals of a left 
rib contusion is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	A chronic left knee disability is not currently 
demonstrated.  

2.	The veteran's right knee disability has been diagnosed 
as being chondromalacia patella, which was not evident during 
service or until many years thereafter and is not shown to 
have been caused by any in-service event.

3.	A chronic disability of either ankle is not currently 
demonstrated.  

4.	A chronic disability manifested by shortness of breath 
was not evident during service or until many years thereafter 
and is not shown to have been caused by any in-service event.

5.	A chronic disability manifested by headaches was not 
evident during service or until many years thereafter and is 
not shown to have been caused by any in-service event.

6.	A chronic disability manifested by muscle spasm is not 
currently demonstrated.  

7.	A chronic disability manifested by cold sweats and 
chills is not currently demonstrated.  

8.	GERD was not evident during service or until many years 
thereafter and is not shown to have been caused by any in-
service event.

9.	A disability manifested by loss of upper body strength 
is not currently demonstrated.  

10.	A disability manifested by numbness of the upper and 
lower extremities is not currently demonstrated.  

11.	PTSD is more likely than not related to service.  


CONCLUSIONS OF LAW

1.	A chronic left knee disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.	Chondromalacia patella or other chronic right knee 
disorder was neither incurred in nor aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

3.	A chronic disability of either ankle was neither 
incurred in nor aggravated by service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

4.	A chronic disability manifested by shortness of breath 
was neither incurred in nor aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2005).

5.	A chronic disability manifested by headaches was neither 
incurred in nor aggravated by service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

6.	A chronic disability manifested by muscle spasm was 
neither incurred in nor aggravated by service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

7.	A chronic disability manifested by cold sweats and 
chills was neither incurred in nor aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2005).

8.	GERD was neither incurred in nor aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2005).

9.	A disability manifested by loss of upper body strength 
was neither incurred in nor aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2005).

10.	A disability manifested by numbness of the upper and 
lower extremities was neither incurred in nor aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2005).

11.	With resolution of reasonable doubt in the appellant's 
favor, PTSD was incurred as the result of service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in June 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Except as provided in paragraph (c) of this section, VA will 
pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability, 
provided that such disability:

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and
(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.

(2)(i) For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following):
(A) An undiagnosed illness;
(B) The following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms:
(1) Chronic fatigue syndrome;
(2) Fibromyalgia;
(3) Irritable bowel syndrome; or
(4) Any other illness that the Secretary determines meets the 
criteria in paragraph (a)(2)(ii) of this section for a 
medically unexplained chronic multisymptom illness; or
(C) Any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.
(ii) For purposes of this section, the term medically 
unexplained chronic multisymptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities. Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained. 

(3) For purposes of this section, ``objective indications of 
chronic disability'' include both ``signs,'' in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(4) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(5) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(6) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to:

(1) Fatigue
(2) Signs or symptoms involving skin
(3) Headache
(4) Muscle pain
(5) Joint pain
(6) Neurologic signs or symptoms
(7) Neuropsychological signs or symptoms
(8) Signs or symptoms involving the respiratory system (upper 
or lower)
(9) Sleep disturbances
(10) Gastrointestinal signs or symptoms
(11) Cardiovascular signs or symptoms
(12) Abnormal weight loss
(13) Menstrual disorders.

(c) Compensation shall not be paid under this section:
(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or
(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or
(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d) For purposes of this section:
(1) The term Persian Gulf veteran means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.
(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317.  

The veteran is claiming service connection for numerous 
disabilities that he believes are related to service.  It is 
initially noted that he did not manifest a right knee 
disability while he was on active duty, although he did 
manifest symptoms of left knee pain.  Medical records of 
treatment that he received following his release from active 
duty show that he sustained an injury of the right knee in a 
fall from a ladder in September 1995 and that he was 
subsequently diagnosed as having chondromalacia patella of 
the right knee.  This was not shown to be related to service 
and was, in fact, related to the fall from the ladder by the 
veteran's private physicians in examinations performed for 
the purpose of Workman's Compensation in 1996.  As 
chondromalacia of the right knee is not shown to be related 
to service, service connection on any basis is not 
appropriate.  

Regarding the veteran's claims for service connection for 
left knee and ankle disabilities, it is noted that, while the 
service medical records show some complaints of left knee and 
ankle pain during service, subsequent treatment records and 
examinations, both VA and private, have failed to establish 
current findings consistent with disabilities of the left 
knee or either ankle, with the exception of the right ankle 
chip fracture for which service connection has already been 
established.  In this regard it is noted that the veteran was 
examined for compensation purposes by VA in June 1995 when 
the possibility of arthritis of the left knee and ankles was 
noted.  X-ray studies did not, however, confirm the presence 
of arthritis in either joint and on examination by VA in 
March 1997 no abnormality of the left knee was described and 
both ankles were found to be normal.  On examination by VA in 
July 1998, the examiner was "unable to attribute the 
veteran's physical complaints to any service connected 
injuries."  Subsequent VA medical examinations are similarly 
negative for physical findings relative to any left knee or 
bilateral ankle disabilities.  As no chronic disabilities of 
these joints have been documented, service connection is not 
appropriate.  

Regarding the veteran's claim for service connection for 
headaches, it is noted that service medical records noted 
that he had complaints of headache while he was on active 
duty.  On those occasions, the headache disorder appears in 
the medical records to be associated with viral symptoms.  In 
an attempt to ascertain whether the veteran's headaches could 
be related to service, including the veteran's service in the 
Persian Gulf, an examination was ordered by this Board.  An 
examination was conducted by VA in April 2003.  In an August 
2003 addendum to the examination report, the examiner stated 
that the veteran's headache symptoms appeared to be related 
to sinus or nasal congestion, tension headaches or blood 
pressure elevations and were not considered to be the result 
of an undiagnosed illness associated with the veteran's 
Persian Gulf service.  While this disability may be 
associated by regulation to Persian Gulf service, absent some 
medical opinion showing a relationship to an undiagnosed 
illness, service connection is not warranted.  In other 
words, the veteran's headaches are deemed to be caused by 
nasal congestion, tension, or high blood pressure, not to an 
undiagnosed disorder.  As such, service connection is not 
warranted.  

Regarding the veteran's claim for service connection for 
disabilities manifested by shortness of breath, muscle spasm, 
cold sweats and chills, loss of upper body strength or 
numbness of the upper or lower extremities, it is noted that 
the medical evidence of record fails to document chronic 
disorders in these areas that may be associated with service.  
In this regard, it is noted that early post-service medical 
records from private physicians that were primarily for 
treatment of the fall from the ladder in which the veteran 
sustained his right knee disorder include references to 
atrophy and weakness of the left leg that were believed by 
the examiner to be causally related to Desert Storm and 
aggravated by the September 1995 injury.  However, on 
examination by VA in July 1998, the examiner was unable to 
attribute any of the veteran's physical complaints to any 
service-connected injury and on examination by VA in August 
2001 there was no shortness of breath, no muscle spasm and no 
evidence of any hardening of the muscle areas of the upper or 
lower extremities that could be found to be related to the 
veteran's service in the Persian Gulf.  At that time, the 
veteran complained of having chills and cold sweats, but 
there were no manifestations of these symptoms on examination 
at that time.  While the veteran had complaints of weakness 
in his hands and fingers, and was unable to perform certain 
functions requested by the examiner such as squeezing the 
examiners index finger, the veteran was able to untie and tie 
both shoes and put on both shoes and socks with appropriate 
finger motions and full flexion and extension of the fingers.  
The examiner was at a loss to explain this discrepancy, but 
only stated that it appeared that when the veteran was not 
concentrating on his hands, he was able to perform full 
physical activities and have full use of the hands,  
Therefore, the examiner indicated that while there was no 
apparent diagnosis for any manifestations of hand weakness, 
it was not considered to be related to Persian Gulf service.  

On examination by VA in April 2003, no disabilities of the 
respiratory system were found, despite pulmonary function 
testing that was deemed to be inclusive because the veteran 
could not complete the testing.  In addition on that 
examination, no disability manifested by cold sweats and 
chills was found to be associated with the veteran's service 
in the Persian Gulf and the veteran's complaints ankle pain 
and of muscular spasm were not found to be the result of any 
undiagnosed illness associated with military service in the 
Persian Gulf.  While the veteran's symptoms are not explained 
fully by the VA examiners, the Board finds that the consensus 
of the majority of the medical opinions is that the disorders 
are not related to the veteran's periods of active duty, 
including his service in the Persian Gulf.  The only 
disability that was so related, left leg weakness, has not 
been clinically confirmed in the record since the initial 
notation in 1995.  As such, it is not believed that the 
veteran currently manifests chronic disabilities that may be 
associated with his periods of active duty and service 
connection is not warranted.  

The veteran is claiming service connection for GERD.  The 
service medical records show that the veteran had acute 
manifestations of gastrointestinal pain that was associated 
with viral syndrome while on active duty, but there was no 
indication of GERD during service.  On examination by VA in 
March 1997, it was noted that the veteran had a history of 
GERD, but no relationship was drawn between this medical 
history and active duty.  Similarly, VA outpatient treatment 
records dated in 2004 and 2005 show that the veteran had a 
history of GERD for which he took medication as needed, but 
no relationship was drawn between this disability and 
service.  In view of the fact that GERD was not manifested 
during service and has not been related in any way thereto, 
service connection must be denied.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304 (f).

The veteran is claiming service connection for PTSD as a 
result of his service in the Persian Gulf.  It is noted that 
several VA examinations, including a social work assessment 
in 1995, and psychiatric evaluations in 1998 and 2001 as well 
as a private physicians assessment in 1996 show a diagnosis 
of PTSD that is related to service.  It is important to note 
that the evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was engaged in combat 
with the enemy.  Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Where, however, the VA determines that the veteran did not 
engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Zarycki v. Brown, 6 Vet. App. 91 (1993).  

In West v. Brown, 7 Vet. App. 70 (1994), the United State 
Court of Appeals for Veterans Claims (Court) held that in 
addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  
Moreover, in West, the Court held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  

The 1995, 1996 and 1998 evaluations that lead to a diagnosis 
of PTSD do not give sufficient details regarding the specific 
stressors that led to the diagnosis.  However, in September 
2001, the VA examiner specifically reviewed the veteran's 
claimed stressors, which included susceptibility to scud 
missile and gas attacks as well as witnessing carnage and 
wounded solders while in the vicinity of a combat zone.  In a 
May 1997 letter the service facility now known as the U.S. 
Army and Joint Services Records Research Center (JSRRC) 
issued findings that included Daily Staff Journals and After 
Action Reports that verified the exposure of the veteran's 
unit to Scud missile alerts as well as gas attack alerts 
during the time the veteran was stationed in the Persian 
Gulf.  As the VA examiner in 2001 specifically diagnosed the 
veteran as having PTSD as a result of these verified 
stressors, the Board finds that the weight of the evidence 
supports the diagnosis of PTSD and the claim is granted when 
all doubt is resolved in his favor.  


ORDER

Service connection for a disability of each knee, including 
as the result of an undiagnosed illness, is denied.  

Service connection for a disability of each ankle, including 
as the result of an undiagnosed illness, is denied.  

Service connection for a disability manifested by shortness 
of breath, including as the result of an undiagnosed illness, 
is denied.  

Service connection for headaches, including as the result of 
an undiagnosed illness, is denied.  

Service connection for a disability manifested by muscle 
spasm, including as the result of an undiagnosed illness, is 
denied.  

Service connection for a disability manifested by cold sweats 
and chills, including as the result of an undiagnosed 
illness, is denied.  

Service connection for gastroesophageal reflux disease 
(GERD), is denied.  

Service connection for a disability manifested by loss of 
upper body strength, including as the result of an 
undiagnosed illness, is denied.  

Service connection for a disability manifested by numbness of 
the upper and lower extremities, including as the result of 
an undiagnosed illness, is denied.  

Service connection for post-traumatic stress disorder (PTSD) 
is granted.  


REMAND

The veteran is claiming service connection for the residuals 
of a contusion of the left rib cage.  Review of the service 
medical records shows that he sustained a contusion of the 
left rib cage while on active duty in July 1992.  On 
examination by VA in April 2003, a subcutaneous neurofibroma 
in the left rib cage was noted.  The examiner did not 
specifically render an opinion regarding whether the 
neurofibroma was the result of the contusions sustained 
during service.  Such an opinion is necessary in this case.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should arrange for the veteran's 
claims folder to be reviewed by a VA 
physician who should be requested to 
render an opinion regarding whether it 
is at least as likely as not 
(probability 50 percent or greater) 
that the subcutaneous neurofibroma of 
the left rib cage is related to the 
left rib contusion sustained in July 
1992.  The claims folder should be made 
available for review in connection with 
this examination.  The specialist 
should provide complete rationale for 
all conclusions reached.  If an 
examination is needed, it should be 
scheduled in accordance with applicable 
provisions.

2.	Thereafter, the RO should readjudicate 
the issues on appeal.  If the 
determination remains unfavorable to 
the veteran, he should be provided with 
a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


